 Case: 1:19-cv-08234 Document #: 30 Filed: 02/06/20 Page 1 of 2 PageID #:88



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 TIMAERO IRELAND LIMITED,
                                                           No. 19-cv-08234
                        Plaintiff,
                                                           Honorable Rebecca R. Pallmeyer
         v.
                                                           Magistrate Judge Jeffrey T. Gilbert
 THE BOEING COMPANY,

                        Defendant.


              BOEING’S MOTION TO DISMISS COUNTS I, III, AND IV

       Pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

The Boeing Company, by and through its undersigned counsel, moves to dismiss Count I

(fraudulent inducement), Count III (breach of the covenant of good faith and fair dealing) and

Count IV (tortious interference with business expectancy) of Plaintiff’s complaint. In support

of its motion, Boeing submits an accompanying Memorandum of Law, incorporated herein.

                                                     Respectfully Submitted,


                                                     By: /s/ Kathleen A. Stetsko
                                                         One of the Attorneys for
                                                         The Boeing Company

 Eric B. Wolff                                       Dan K. Webb
 PERKINS COIE LLP                                    Christopher B. Essig
 1201 Third Avenue, Suite 4900                       WINSTON & STRAWN LLP
 Seattle, WA 98101-3099                              35 West Wacker Drive
 Telephone: 206.359.8000                             Chicago, IL 60601
 Fax: 206.359.9000                                   Telephone: (312) 558-5600
 Email: EWolff@perkinscoie.com                       Fax: (312) 558-5700
                                                     Email: DWebb@winston.com
 Kathleen A. Stetsko                                 Email: CEssig@winston.com
 PERKINS COIE LLP
 131 S Dearborn Street # 1700
 Telephone: 312.324.8400
 Fax: 312.324.9400
 Email: KStetsko@perkinscoie.com
     Case: 1:19-cv-08234 Document #: 30 Filed: 02/06/20 Page 2 of 2 PageID #:89




                                   CERTIFICATE OF SERVICE

        I, Kathleen A. Stetsko, certify that on February 6, 2020, I electronically filed the foregoing

MOTION TO DISMISS COUNTS I, III, and IV with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to all attorneys of record.

        I certify under penalty of perjury that the foregoing is true and correct.


                                                 /s/ Kathleen A. Stetsko
                                                PERKINS COIE LLP
                                                131 South Dearborn Street, Suite No. 1700
                                                Chicago, Illinois 60603-5559
                                                Tel: (312) 324-8400
                                                Fax: (312) 324-9400
